Case 8:20-cv-00835-JGB-SHK Document 93 Filed 06/26/20 Page 1 of 3 Page ID #:2162



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.       SACV 20-00835 JGB (SHKx)                           Date June 26, 2020
   Title Melissa Ahlman, et al. v. Don Barnes, et al.


   Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                 MAYNOR GALVEZ                                        Not Reported
                   Deputy Clerk                                      Court Reporter


      Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                   None Present                                       None Present

   Proceedings:      Order (1) DENYING Defendants’ Ex Parte Application to Dissolve
                     Injunction (Dkt. No. 86); (2) GRANTING Plaintiffs’ Motion for
                     Expedited Discovery (Dkt. No. 83); (3) DENYING Plaintiff’s Ex Parte
                     Application to Shorten Time (Dkt. No. 89); and (4) VACATING the July
                     20, 2020 Hearing (IN CHAMBERS)

          Before the Court is (1) an Ex Parte Application to Immediately Dissolve Preliminary
  Injunction file by Defendants Don Barnes and Orange County; (2) a Motion for Expedited
  Discovery filed by Plaintiffs Melissa Ahlman, Pedro Bonilla, Cynthia Campbell, Monique
  Castillo, Javier Esparza, Daniel Kauwe, Cecibel Caridad Ortiz, Michael Seif, Mark Trace, and
  Don Wagner. (“Application,” Dkt. No. 86; “Motion,” Dkt. No. 83.) The Court finds these
  matters appropriate for resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After
  considering the papers filed in support of and in opposition to the Motion, the Court DENIES
  the Application and GRANTS the Motion.1 The Court VACATES the hearing set for July 20,
  2020 on the Motion.

                                         I. BACKGROUND

          On May 26, 2020, the Court issued an injunction compelling Defendants to implement
  several practices within the Orange County Jails to quell the spread of COVID-19. (“PI Order,”
  Dkt. No. 65.) Defendants then requested that both this Court and the Ninth Circuit stay the
  injunction. (Dkt. Nos. 66, 68.) Those requests were denied. (Dkt. Nos. 72, 75, 80.)

          1
       Plaintiffs’ ex parte application to shorten the time for the Motion hearing is DENIED
  AS MOOT. (See Dkt. No. 89.)

   Page 1 of 3                       CIVIL MINUTES—GENERAL                Initials of Deputy Clerk MG
Case 8:20-cv-00835-JGB-SHK Document 93 Filed 06/26/20 Page 2 of 3 Page ID #:2163




         On June 18, 2020, Plaintiff filed a motion requesting expedited discovery. (Motion.)
  Defendants filed an ex parte application requesting that the Court immediately dissolve the
  preliminary injunction on June 19, 2020. (Application.)

                                         II.   DISCUSSION

          After finding that Defendants’ response to the COVID-19 outbreak in Orange County Jail
  was inadequate, the Court ordered Defendants to implement several remedial measures aimed at
  stopping the spread of the disease. (See PI Order.) Now, Defendants seek to dissolve that
  injunction, arguing that it is no longer necessary. The request is premature.

         Dissolution of a preliminary injunction is only proper only if there has been a significant
  change that renders the original preliminary injunction inequitable. Alto v. Black, 738 F3d 1111,
  1120 (9th Cir. 2013). Defendants insist that the rate of infection is now zero. (Application at 5.)
  However, they support this assertion with their own evidence and testimony from County
  employees. Certainly, the County employees are incentivized to submit evidence that will
  support the County’s position.

          Before the Court can conclude that the circumstances have truly changed in such a way to
  warrant dissolution of the injunction, Plaintiffs must have the opportunity to evaluate
  Defendants’ evidence and determine whether other evidence contradicts it. Because it would
  serve both parties’ interests to quickly determine the actual state of the outbreak, there is good
  cause for ordering expedited discovery. See Fed. R. Civ. Pro. 26(d)(1); Semitool, Inc. v. Tokyo
  Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002) (“Good cause may be found where the
  need for expedited discovery, in consideration of the administration of justice, outweighs the
  prejudice to the responding party.”)

           Moreover, even though Defendants now insist that there is zero transmission within the
  Jail, they acknowledge that there are still six active cases. (Application at 5.) As Defendants have
  previously demonstrated, six cases can rapidly become three hundred in the absence of sufficient
  mitigating measures. The country remains deep in the throes of the outbreak—tens of thousands
  of new cases are still being reported every day.2 Even if Defendants have dropped the
  transmission rate to zero, it is certainly not time yet to draw down preventative measures—
  unless Defendants consistently implement those steps outlined in the injunctive order, a second
  spike is likely occur.

          Defendants have repeatedly insisted that they are going above and beyond what is
  necessary to stop the spread of infection—including implementing all the measures that the court
  ordered with the injunction. (See, e.g., Dkt. No. 44-10 ¶ 2 (“OCSD has, at a minimum already
  implemented all of the mitigation efforts outlined in plaintiffs’ request for relief.”).) Yet they
  have filed four separate requests asking to be relieved of the obligation to do what they have long

          2
              https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html

   Page 2 of 3                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 8:20-cv-00835-JGB-SHK Document 93 Filed 06/26/20 Page 3 of 3 Page ID #:2164



  claimed to be doing. And they refuse to provide Plaintiffs with any information regarding their
  compliance with the Court’s order. (Application, Exhibit A.)

                                            III.   CONCLUSION

         For the reasons above, the Court:

                 1. DENIES Defendants’ Application;

                 2. GRANTS Plaintiffs’ Motion;

                 3. ORDERS that by July 8, 2020, (1) Defendants will serve responses to all
                    outstanding written discovery, (2) the parties will agree on a date for inspection of
                    the Jail to be no later than July 15, 2020, and (3) the parties will agree on a time and
                    date for the video depositions of Erin Winger, Dr. C. Hsien Chiang, and
                    Commander Joseph Balicki to be no later than July 15, 2020;

                 4. ORDERS the parties to meet and confer regarding additional discovery;

                 5. ORDERS Defendants to submit weekly updates to Plaintiffs regarding compliance
                    with the injunction so long as the injunction remains in effect;

                 6. ADMONISHES both parties to fully comply with the entirety of this Order and all
                    other orders applicable to this case—failure to do so will result in sanctions;

                 7. VACATES the hearing set for July 20, 2020 on the Motion.

                 8. DENIES as moot Plaintiffs’ ex parte application to shorten the time for the Motion
                    hearing (See Dkt. No. 89.).


  IT IS SO ORDERED.




   Page 3 of 3                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
